COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-241-CR
  
  
THOMAS EDWARD BLANKENSHIP                                          APPELLANT
  
V.
  
THE STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM THE 355TH DISTRICT COURT OF HOOD 
COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        In 
one point, appellant Thomas Edward Blankenship appeals the trial court’s 
denial of his motion to suppress evidence of methamphetamine found in 
appellant’s possession after a traffic stop. Appellant concedes that the 
officer who found the drugs lawfully stopped him for a traffic violation. 
Appellant’s sole complaint on appeal is that the traffic violation for which 
the officer investigated appellant was a mere pretext to investigate appellant 
for “some other unknown reason.”  Appellant acknowledges that the court 
of criminal appeals has rejected the pretext stop doctrine under both the 
federal and state constitutions, but urges this court to revisit the 
issue.  See Crittenden v. State, 899 S.W.2d 668, 674 (Tex. Crim. 
App. 1995); Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 
1992).  Because we are bound by court of criminal appeals precedent, we 
decline to do so.  Accordingly, we overrule appellant’s sole point and 
affirm the trial court’s judgment.
  
 
                                                                  TERRIE 
LIVINGSTON
                                                                  JUSTICE
  
 
PANEL A:   LIVINGSTON, 
DAUPHINOT, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. 
App. P. 47.2(b)
 
DELIVERED: August 12, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.